IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00349-CV

ROBERT WILLIAMS,
                                                       Appellant
v.

RUSSELL PARKER, INDIVIDUALLY AND
HEIR OF LAWANNA KEETH,
                                                       Appellee


                         From the 249th District Court
                            Johnson County, Texas
                          Trial Court No. C201100640


                                     ORDER


      Appellee’s motion for rehearing is dismissed as moot because the Court’s

opinion has been withdrawn, revised, and a new opinion and judgment issued.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 27, 2015